Name: Council Regulation (EEC) No 2336/86 of 24 July 1986 concerning the existing anti-dumping duties applicable to imports from third countries into Spain and Portugal
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  trade policy;  competition
 Date Published: nan

 No L 203/8 Official Journal of the European Communities 26. 7. 86 COUNCIL REGULATION (EEC) No 2336/86 of 24 July 1986 concerning the existing anti-dumping duties applicable to imports from third countries into Spain and Portugal THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 1 1 3 thereof, Having regard to the proposal from the Commission, Whereas pursuant to the Act of Accession and in parti ­ cular to Article 2 thereof, Community anti-dumping measures in force on 31 December 1985 apply to imports from third countries into Spain and Portugal ; Whereas possible adjustments which might be required as a result of such extension of existing measures to imports into Spain and Portugal could be made pursuant to a review under Article 14 of Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsidized imports from countries not members of the European Economic Community (') carried out at the request of interested parties ; Whereas, since in certain cases this solution is excessively complicated, while in other cases it is inadequate, it has been considered appropriate to modify the application of the existing anti-dumping duties generally ; Whereas it appears appropriate to deal with any problems that may result from the extension of anti-dumping duties existing on 31 December 1985 to imports into Spain ad Portugal by way of a rule that takes account in a global and general way of the continued application to imports from third countries during the transitional period of tariff duties not yet aligned on those of the Common Customs Tariff ; Whereas it is appropriate to ensure that the combined effects of the Community anti-dumping duty and the unaligned tariff shall not exceed the combined amount of the Common Customs Tariff and the anti-dumping ; Whereas the adoption of such a rule does not preclude the possibility for the Commission to hold a review under Article 14 of Regulation (EEC) No 2176/84, HAS ADOPTED THIS REGULATION : Article 1 Any anti-dumping duty imposed pursuant to Articles 11 and 12 of Regulation (EEC) No 2176/84 which was in force on 31 December 1985 shall be collected on imports into Spain or Portugal only to the extent that the amount of the customs duty in force in those Member States on the product in question plus the amount of the anti ­ dumping duty does not exceed the combined amount of the Common Customs Tariff duty and the anti-dumping duty on the same product. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. Th,is Regulation shall not apply to any anti-dumping duty referred to in Article 1 , where the Regulation imposing it is subject to review pursuant to Article 14 of Regulation (EEC) No 2176/84 initiated before the entry into force of this Regulation . At the request of an importer, and subject to satisfactory evidence being submitted to the competent authorities in Spain and Portugal, anti-dumping duties collected since 1 January 1986 on imports into Spain and Portugal shall be refunded to the extent that they exceed the sum payable in accordance with Article 1 . This Regulation shall apply until the customs duty in Spain and Portugal collected on the product, whose importation is subject to an anti-dumping duty, is at the same level as the Common Customs Tariff. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 July 1986 . For the Council The President A. CLARK (') OJ No L 201 , 30 . 7 . 1984, p. 1 .